Citation Nr: 1624405	
Decision Date: 06/17/16    Archive Date: 06/29/16

DOCKET NO.  10-07 048	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in White River Junction, Vermont


THE ISSUES

1.  Entitlement to higher ratings for left knee disability, currently rated as 10 percent disabling for limitation of flexion and 20 percent disabling for instability. 

2.  Entitlement to higher ratings for right knee disability, currently rated as 10 percent disabling for limitation of flexion and 20 percent disabling for instability. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

D. Schechter, Counsel


INTRODUCTION

The Veteran served on active duty from December 1993 to October 1999.

This appeal comes before the Board of Veterans' Appeals (Board) from a December 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in White River Junction, Vermont.

The Veteran testified before the undersigned Veterans Law Judge at a videoconference hearing in December 2013.  A transcript of the hearing is of record.  When this case was most recently before the Board in March 2014, it was remanded for additional development.
 
The record before the Board consists solely of electronic records within Virtual VA and the Veterans Benefits Management System (VBMS).   
 

REMAND

The Board remanded the claim in March 2014 for additional development, including an examination to ascertain the current status of the Veteran's bilateral knee disabilities.  As discussed below, findings at that examination appear inconsistent with findings noted in physical therapy treatment records both shortly before and shortly after the examination.  

Specifically, the May 2014 examiner found that extension of the right knee was limited to 25 degrees with painful motion beginning at 30 degrees, and after three repetitions extension was limited to 40 degrees.  Left knee extension was to 20 degrees, with painful motion beginning at 25 degrees, and after three repetitions extension was limited to 30 degrees.   

In contrast, at a May 2014 VA physical therapy session, extension of both knees was noted to be to zero degrees and at a June 2014 VA physical therapy session the Veteran was noted to have hyperextension of his right knee with ambulation.  

In light of these inconsistent findings over a brief period of time, the Board has determined that the Veteran should be afforded another VA examination to determine the current degree of severity of his service-connected bilateral knee disability.  

Accordingly, the case is REMANDED to the RO or the Appeals Management Center (AMC) in Washington, D.C. for the following actions:

1.  Undertake appropriate development to obtain all outstanding records pertinent to the Veteran's claims, to include any more recent VA treatment and vocational rehabilitation records.  

2.  Then, Veteran should be afforded an examination by an examiner with sufficient expertise to determine the current degree of severity of the Veteran's service-connected bilateral knee disability.  All pertinent evidence of record must be made available to and reviewed by the examiner.  Any indicated tests or studies should be completed.  The RO or the AMC should ensure that the examiner provides all information required for rating purposes.  In addition, the examiner should provide an opinion concerning the impact of the Veteran's knee disabilities on the Veteran's ability to work.  

The examiner should address and attempt to resolve the apparent discrepancy between the limitation of extension in each knee found on the VA examination in May 2014 and the limitation of extension found by VA physical therapists in May 2014 and June 2014.

The rationale for each opinion expressed should also be provided.

3.  Undertake any other indicated development.

4.  Thereafter, readjudicate the remanded claims.  If any benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative should be provided with a supplemental statement of the case and afforded the requisite opportunity to respond thereto before the case is returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




